Exhibit 10.2

 

SUMMARY OF

VINTAGE PETROLEUM, INC.

COMPLETION BONUS PROGRAM

 

Effective October 13, 2005, the Board of Directors of Vintage Petroleum, Inc., a
Delaware corporation (the “Company”), upon the recommendation of its
Compensation Committee, established a completion bonus program for the Company’s
Tulsa office employees, including certain executive officers, and expatriate
employees who remain with the Company through the closing of the merger of the
Company with and into Occidental Transaction 1, LLC, a Delaware limited
liability company and wholly-owned subsidiary of Occidental Petroleum
Corporation, a Delaware corporation (the “Merger”). The completion bonus is
payable at closing of the Merger, and, if the Merger does not occur, no
completion bonuses will be paid. Completion bonuses will be paid according to a
formula equal to the sum of (i) four months of base pay plus (ii) four weeks of
base pay per year of service with the Company. The following executive officers
of the Company are not eligible to receive completion bonuses: Charles C.
Stephenson, Jr., Chairman of the Board, President and Chief Executive Officer,
William C. Barnes, Executive Vice President and Chief Financial Officer, and
William L. Abernathy, Executive Vice President and Chief Operating Officer.